DETAILED ACTION
1)
              The Election Response received on 4/29/2022 is acknowledged.  The 

Restriction has been withdrawn.   Claims 1-18 are under consideration.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2)        Claim 18 is rejected under 35 U.S.C. 101 because the claimed recitation of a process, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966). 
                                 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
                                                                                                                                   3)       Claims 1-18, are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or the applicant regards as the invention.
Claim 1 is unclear as to what compound the -OH or -COOH belong.
Claim 11, the phrase "such as" (lines 3 and 4) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 18 provides for a use of a sheet-like product, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a method without any active, positive steps delimiting how this method is actually practiced.  
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
Claim 1 recites the broad recitation “Temperature < 20 oC”, and the claim also recites “ < 10”, which is the narrower statement of the range/limitation. 
Claim 3 recites the broad recitation “Temperature -40 – 20 oC”, and the claim also recites “ -30 -15”, “ -20 – 10”, which are the narrower statements of the range/limitation. 
Claim 4 recites the broad recitation “starch”, and the claim also recites “polyvinyl alcohol”, which is the narrower statement of the range/limitation. 
Claim 5 recites the broad recitation “molecular weight < 100,000 g/mol”, and the claim also recites “< 75,000”, which is the narrower statement of the range/limitation. 
Claim 6 recites the broad recitation “cross-linker of 0.1-5 weight-%”, and the claim also recites “0.1-4”, “0.5-3”, which are the narrower statements of the range/limitation. 
Claim 8 recites the broad recitation “molecular weight < 50,000 g/mol”, and the claim also recites “13,000 - 50,000”, which is the narrower statement of the range/limitation. 
Claim 10 recites the broad recitation “plasticizer 0.1 – 15 weight-%”, and the claim also recites “1 - 10”, “2 – 7.5”, which are the narrower statements of the range/limitation. 
Claim 11 recites the broad recitation “natural thickener 0.1 – 5 weight-%”, and the claim also recites “0.1 - 2”, “0.1 – 1”, which are the narrower statements of the range/limitation. 
Claim 15 recites the broad recitation “grammage 25 – 800 g/m2”, and the claim also recites “30 - 700”, “49 - 500”, which are the narrower statements of the range/limitation. 
Claim 16 recites the broad recitation “weight 12 g/m2”, and the claim also recites “10”, which is the narrower statement of the range/limitation. 
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.                                                                                                                                    
Conclusion
3)       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone no. is (571)272-1190.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/MARK HALPERN/Primary Examiner, Art Unit 1748